Case: 13-7023    Document: 9      Page: 1   Filed: 04/09/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                  EDWARD J. MOORE,
                  Claimant-Appellant,

                             v.
  ERIC K. SHINSEKI, SECRETARY OF VETERAN
                  AFFAIRS,
              Respondent-Appellee.
                __________________________

                        2013-7023
                __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 11-451, Judge William A.
Moorman.
             __________________________

                      ON MOTION
                __________________________

                       PER CURIAM.
                        ORDER

    The Secretary of the Department of Veterans Affairs
(Secretary) moves to dismiss the appeal for lack of jurisdic-
tion. Edward J. Moore files two motions entitled “Appel-
lant’s Motion to Amend His Pleadings . . .” and “Petition for
Writ of Mandamus and/or Writ of Certiorari and Certified
Question.”
Case: 13-7023      Document: 9   Page: 2    Filed: 04/09/2013




EDWARD MOORE V. SHINSEKI                                  2


    Mr. Moore, a veteran who is service-connected for two
knee disabilities and is currently seeking entitlement to a
higher disability rating, has appealed from a ruling of the
United States Court of Appeals for Veterans Claims (Vet-
erans Court) remanding his claims for further develop-
ment.

    Ordinarily, this court will decline to review remand or-
ders of the Veterans Court. See Deloach v. Shinseki, 704
F.3d 1370, 1375-76 (Fed. Cir. 2013); Ebel v. Shinseki, 673
F.3d 1337, 1340 (Fed. Cir. 2012); Williams v. Principi, 275
F.3d 1361, 1363 (Fed. Cir. 2002). The general rule that
this court does not review nonfinal decisions is subject to
an exception, however, that allows appellants to challenge
whether the Veterans Court did not have authority to
remand the case. Deloach, 704 F.3d at 1376-77; see also
Byron v. Shinseki, 670 F.3d 1202, 1204 (Fed. Cir. 2012).

    The problem with resolving the Secretary’s motion be-
fore Mr. Moore has filed his brief is that it is unclear
whether he will challenge that reversal was the only
proper remedy. Because Mr. Moore’s submissions suggest
that he thinks the Veterans Court erred and that he is
entitled a higher rating, we deem it the better course to
deny the Secretary’s motion to dismiss and for him to put
any argument regarding jurisdiction in his brief.

    Regarding the briefing, it is unclear to the court
whether Mr. Moore intended any of his motions to consti-
tute his informal brief on the merits of his appeal. To the
extent that he is arguing the merits of his case, those
arguments belong in his informal brief.

    Accordingly,

    IT IS ORDERED THAT:
    (1) The Secretary’s motion is denied.
Case: 13-7023     Document: 9    Page: 3    Filed: 04/09/2013




3                                 EDWARD MOORE V. SHINSEKI




      (2) Mr. Moore’s motions are denied.

    (3) Mr. Moore’s informal brief is due within 21 days
from the date of filing of this order.



                                FOR THE COURT


                                /s/ Jan Horbaly
                                Jan Horbaly
                                Clerk

s26